Name: Commission Directive 2004/65/EC of 26 April 2004 amending Directive 2003/68/EC as regards time limits (Text with EEA relevance)
 Type: Directive
 Subject Matter: marketing;  means of agricultural production
 Date Published: 2004-04-28

 Important legal notice|32004L0065Commission Directive 2004/65/EC of 26 April 2004 amending Directive 2003/68/EC as regards time limits (Text with EEA relevance) Official Journal L 125 , 28/04/2004 P. 0043 - 0043Commission Directive 2004/65/ECof 26 April 2004amending Directive 2003/68/EC as regards time limits(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), and in particular Article 6(1) thereof,Whereas:(1) Commission Directive 2003/68/EC(2) amends Council Directive 91/414/EEC to include trifloxystrobin, carfentrazone-ethyl, mesotrione, fenamidone and isoxaflutole as active substances in Annex I to that Directive.(2) After inclusion of a new active substance, Member States should be allowed a reasonable period to implement the provisions of Directive 91/414/EEC as regards plant protection products containing this active substance and in particular to review existing provisional authorisations and, by the end of this period at the latest, to transform those authorisations into full authorisations, to amend them or to withdraw them in accordance with the provisions of Directive 91/414/EEC.(3) The timelines for the implementation given in Directive 2003/68 are not in line with the timelines given for other new active substances. In order to harmonise the approach for all substances under the current review phase, any considerable difference between the timelines applicable for different new active substances should be avoided.(4) It is therefore appropriate to amend Directive 2003/68/EC accordingly.(5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1Article 3 of Directive 2003/68/EC is amended as follows:Paragraph 2 is replaced by the following:"2. For each authorised plant protection product containing trifloxystrobin, carfentrazone-ethyl, mesotrione, fenamidone or isoxaflutole as either the only active substance or as one of several active substances, all of which were listed in Annex I to Directive 91/414/EEC, by 30 September 2003 at the latest, Member States shall re-evaluate the product in accordance with the uniform principles provided for in Annex VI to Directive 91/414/EEC, on the basis of a dossier satisfying the requirements of Annex III to that Directive. On the basis of that evaluation, they shall determine whether the product satisfies the conditions set out in Article 4(1)(b), (c), (d) and (e) of Directive 91/414/EEC.Following that determination Member States shall:(a) in the case of a product containing trifloxystrobin, carfentrazone-ethyl, mesotrione, fenamidone or isoxaflutole as the only active substance, where necessary, amend or withdraw the authorisation by 31 March 2005 at the latest; or(b) in the case of a product containing trifloxystrobin, carfentrazone-ethyl, mesotrione, fenamidone or isoxaflutole as one of several active substances, where necessary, amend or withdraw the authorisation by 31 March 2005 or by the date fixed for such an amendment or withdrawal in the respective Directive or Directives which added the relevant substance or substances to Annex I to Directive 91/414/EEC, whichever is the latest."Article 2This Directive shall enter into force on the 20th day after the date of publication.Article 3This Directive is addressed to the Member States.Done at Brussels, 26 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2004/30/EC (OJ L 77, 13.3.2004, p. 50).(2) OJ L 177, 16.7.2003, p. 12.